Citation Nr: 0725616	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-14 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had qualifying active service, for Department of 
Veterans Affairs (VA) purposes, from November 1974 to May 
1978 and from December 1979 to February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating determination of the 
Winston-Salem, North Carolina, VA Regional Office (RO), which 
granted service connection for hepatitis C and assigned a 
noncompensable disability evaluation.  The veteran appealed 
the assigned disability evaluation.  In March 2004, the RO 
increased the initial disability from 0 to 10 percent.  The 
veteran perfected his appeal as to this issue.  


FINDING OF FACT

The veteran has hepatitis C manifested by complaints of 
fatigue, malaise, and evidence of weight loss without dietary 
restriction, hepatomegaly, continuous medication, or 
incapacitating episodes.


CONCLUSION OF LAW

The criteria are not met for an initial rating greater than 
10 percent for hepatitis C.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.114, 
Diagnostic Code 7354 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

There has been compliance with the duty to assist 
requirements of the VCAA.  All available service medical, VA, 
and private treatment records have been obtained.  The 
veteran was also afforded a VA examination.


 Hepatitis C

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006). 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection is currently in effect for hepatitis C, 
which has been assigned a 10 percent disability evaluation 
under Diagnostic Code 7354.  

Under that code, non-symptomatic hepatitis C is evaluated as 
zero percent disabling.  Diagnostic Code 7354.

A 10 percent rating requires that the disease be productive 
of intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week but less than two weeks during the past twelve-month 
period.  Id.

A 20 percent rating is warranted if the disease is productive 
of daily fatigue, malaise, and anorexia (without weight loss 
or hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
twelve-month period.  Id.

A 40 percent evaluation is in order in cases of daily 
fatigue, malaise, and anorexia, accompanied by minor weight 
loss and hepatomegaly, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past twelve-month period.  Id.

A 60 percent rating requires daily fatigue, malaise and 
anorexia with substantial weight loss (or other indication of 
malnutrition) and hepatomegaly; or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks, during the past twelve-
month period, but not occurring constantly.  Id.

A note following the rating criteria provides that, for 
purposes of evaluating conditions under Diagnostic Code 7354, 
an "incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.

The veteran was afforded a VA examination in April 2003.  The 
veteran stated that he had recently been diagnosed with 
hepatitis C.  The examiner noted that the veteran had been 
going to the VA hospital and had been receiving medication, 
one vial intramuscularly every three months on three 
occasions, which he felt probably was interferon.  

Physical examination revealed that he did not have cyanosis, 
icterus, or shortness of breath at rest.  The veteran was 56 
inches tall and weighed 179 lbs.  Abdominal examination was 
normal and the abdomen was soft.  There were normal sounds.  
The liver and spleen were not felt and there were no masses.  
A diagnosis of hepatitis C was rendered.  

Treatment records obtained in conjunction with the veteran's 
claim do not reveal any treatment with interferon or other 
medication for hepatitis.  In September 2003, the veteran 
reported feeling more tired lately.  He indicated that he had 
never had a liver biopsy.  Physical examination performed at 
that time revealed that he was well developed and nourished 
and in no acute distress.  His chest was clear to 
auscultation, bilaterally.  His abdomen was soft, 
nondistended, and nontender.  The liver was not palpated.  A 
diagnosis of HCV genotype 2b was rendered.  The veteran was 
counseled on an HCV treatment plan and indicated that he 
would contact the Fayetteville HCV Clinic when he was ready 
to begin his treatment.  

His weight during this period declined from 179 pounds 
reported on the VA examination to 173.5 pounds on VA 
outpatient treatment in February 2003.  The VA outpatient 
treatment records subsequent to September 2003 do not reflect 
treatment for hepatitis C.

In his March 2004 substantive appeal, the veteran stated that 
the 10 percent disability evaluation did not reflect the 
severity of his condition.  He indicated that he continued to 
work and manage his business with this disease.  He reported 
that the only reason he did not take the interferon shots was 
that he would be sick from the shots.  He wrote that the fact 
that he was self-employed prevented him from starting this 
therapy.  He indicated that it was not that he did not need 
the therapy, but that he was trying desperately to hold off 
for as he long as he could.  He reported that he suffered 
from tiredness and extreme malaise.  He stated that he could 
not give into this because he had to take care of his family.  
He believed that his condition warranted no less than a 30 
percent evaluation.  

The veteran's statements can be read as providing evidence of 
daily fatigue and malaise (although he is not clear as to its 
frequency), and the outpatient treatment records document 
weigh loss (but not anorexia).  He has not, however, received 
any therapy for hepatitis C, and hence, he has not been 
placed on any dietary restrictions, provided any medication, 
or had any incapacitating episodes.  In this regard, 
incapacitating episodes cannot be found for purposes of 
Diagnostic Code 7354, unless there is need for treatment by a 
physician.

While the April 2003 VA examiner indicated that he believed 
the veteran was receiving interferon treatments, the 
treatment records do not reveal such treatment and the 
veteran, in his March 2004 substantive appeal, stated that he 
was not taking interferon shots as they would make him sick.

Moreover, while the veteran contends that his symptoms are 
such that he should be taking medication, he acknowledges 
that he has been able to maintain his business without 
medication.  The outpatient treatment records also show that 
he has been willing to take fairly strong narcotics, such as 
morphine, for orthopedic conditions.  It is not clear why he 
would be able to take such medications while maintaining his 
business, but would be unable to handle the potential side 
effects of medications for hepatitis C.

In addition, while the statements in the veteran's 
substantive appeal could be read as indicating daily fatigue 
and malaise, there was no mention of anorexia and the 
outpatient treatment records show only rare mentions of 
fatigue or malaise.

Based on the evidence of record, the veteran's hepatitis C 
symptoms have more closely approximated the criteria for a 10 
percent rating than a higher rating during the entire period 
since the effective date of service connection.  38 C.F.R. 
§§ 4.7, 4.21.

Extraschedular Consideration

Potential referral for consideration of an extraschedular 
rating has been considered, but this case does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, there has been no evidence or allegation hepatitis C 
has resulted in frequent periods of hospitalization.  
Moreover, there have been no reports that the disease has 
caused marked interference with employment.  The veteran 
continues to maintain self employment and has not reported 
any interference with that employment from symptoms of 
hepatitis C.  Although he has reported potential interference 
if he were to take medication, the fact remains that he is 
not taking medication, and interference with employment has 
not been reported at any time since the effective date of 
service connection.  In the absence of such exceptional 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability evaluation in excess of 10 percent for  
hepatitis C is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


